Exhibit 10.2

CRYOLIFE, INC.

2004 EMPLOYEE STOCK INCENTIVE PLAN

FIRST AMENDMENT TO

AWARD AGREEMENT

THIS FIRST AMENDMENT TO AWARD AGREEMENT (this “Amendment”) is entered into as of
the 24th day of May, 2011 by and between CryoLife, Inc., a Florida corporation
(the “Company”) and D. Ashley Lee (“Employee”).

WITNESSETH

WHEREAS, the Company and Employee entered into that certain Award Agreement
dated as of May 4, 2006 (the “Award Agreement”) pursuant to the 2004 Employee
Stock Incentive Plan (the “Plan”);

WHEREAS, Subsection 2.4(d) of the Plan, as amended, states that, if the Award
Agreement so provides, the Exercise Price may be paid via a cashless net
exercise in which the optionee provides notice of intent to exercise and the
Company withholds shares in order to pay the exercise price; and

WHEREAS, the addition of a net exercise feature to an option represents a
modification, thereby effectively creating the grant of a new option, and,
accordingly, any option that is subject to this Award Agreement that is an
incentive stock option may lose its status as such as a result of this
Amendment;

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
contained herein and other valuable consideration, the receipt of which is
hereby acknowledged, the Company and Employee hereby agree as follows:

1. The Award Agreement shall be amended so that Paragraph 3 and Paragraph 11 are
deleted in their entirety and replaced with the following:

3. Method of Exercise. The option shall be exercised by written notice directed
to the Company, at the Company’s principal executive office, and except as set
forth below, must be accompanied by payment of the option price for the number
of Option Shares purchased in accordance with the Plan’s requirements. The
Option Exercise Price for the number of Option Shares purchased may be payable
in cash or by tendering (by actual delivery of shares) shares of the Company’s
common stock in accordance with the Plan. To the extent permitted by applicable
law, you may elect to pay the Option Exercise Price for the number of Option
Shares purchased by irrevocably authorizing a third party to sell shares of the
Company’s common stock acquired upon exercise of the Option Shares and remitting
to the Company a sufficient portion of the sale



--------------------------------------------------------------------------------

proceeds as payment of the entire Option Exercise Price for the number of Option
Shares purchased, including any tax withholding resulting from such exercise.
You may also elect to make payment of the Option Exercise Price via a cashless
net exercise by providing notice to the Company of your intent to do. If you
choose this method of payment, the Company will withhold shares that would
otherwise be delivered to you upon exercise in order to pay the Option Exercise
Price and any tax withholding resulting from such exercise. The Company shall
make delivery of such shares in accordance with the Plan provided that if any
law or regulation requires the Company to take any action with respect to the
shares specified in such notice before the issuance thereof, then the date of
delivery of such shares shall be extended for the period necessary to take such
action.

11. Payment: Except as set forth below, the Option Exercise Price shall be paid
in cash in U.S. Dollars at the time the Option is exercised or in shares of
Common Stock of the Company held by the employee for at least six months and
having an aggregate value equal to the Option Exercise Price. If the Option
Exercise Price is paid by transfer of shares of Common Stock of the Company then
the value of such shares will be the fair market value as of the day the shares
are tendered, which is the closing sale price of the Stock on that day on the
New York Stock Exchange. The Option Exercise Price may be paid by a combination
of cash and Common Stock. Notwithstanding the foregoing, to the extent permitted
by applicable law, Employee may elect to pay the Option Exercise Price by
authorizing a third party to sell shares of stock (or a sufficient portion of
the shares) acquired upon exercise of the Option and remit to the Company a
sufficient portion of the sale proceeds to pay the entire Option Exercise Price
and any tax withholding resulting from such exercise. Employee may also elect to
make payment of the Option Exercise Price via a cashless net exercise by
providing notice to the Company of the intent to do. If Employee chooses this
method of payment, the Company will withhold shares that would otherwise be
delivered to Employee upon exercise in order to pay the Option Exercise Price
and any tax withholding resulting from such exercise. The value of such shares
will be the fair market value as of the day the option is exercised, which is
the closing sale price of the Stock on that day on the New York Stock Exchange,
and having an aggregate fair market value equal to the aggregate Option Exercise
Price.

2. All other terms and conditions of the Award Agreement shall remain in full
force and effect as therein contained.

[Signatures on Following Page]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by a
duly authorized officer of the Company and Employee has executed this agreement
as of the day and year first written above.

 

CRYOLIFE, INC.     EMPLOYEE By:  

/s/ Steven G. Anderson

   

/s/ D. Ashley Lee

Name:   Steven G. Anderson     D. Ashley Lee Title:   President and CEO    
Date: 5/24/11     Date: 5/24/11

 

3